NO. 07-00-0424-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   APRIL 3, 2001
                          ______________________________

                                  RICHARD PELFREY,

                                                        Appellant

                                            V.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 12,585-C; HON. PATRICK PIRTLE, PRESIDING
                        _______________________________

                               ABATE AND REMAND
                         _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Richard Pelfrey (appellant) appeals from a judgment convicting him of indecency

with a child. After appellant’s notice of appeal and the appellate record were timely filed,

appellant’s counsel filed a Motion to Abate and Remand. Through this motion, appellant

represents that even though the judgment shows that he was convicted of indecency with

a child, he was actually convicted of the lesser included offense of attempted indecency

with a child. The State has not filed a response.
       We abate the appeal and remand the cause to the 251st Judicial District Court

(district court) and order the district court to immediately notice and conduct a hearing to

determine whether the judgment incorrectly reflects the offense for which appellant was

actually convicted and, if so, whether the mistake is a clerical error subject to correction

via a nunc pro tunc judgment. If it is determined that the judgment is incorrect and that the

mistake is a clerical error, then the trial court shall execute all orders or decrees needed

to correct the error and enter a nunc pro tunc judgment reflecting the offense for which

appellant was actually convicted.

       Furthermore, the district court shall also cause to be developed 1) findings of fact

and conclusions of law addressing whether the judgment incorrectly reflects the offense

for which appellant was actually convicted and whether the mistake was clerical, 2) a

supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders and any nunc pro tunc judgment of the district court issued as a result of its hearing

on this matter, and 3) a reporter’s record transcribing the evidence and argument

presented at the hearing on this matter. Additionally, the district court shall cause the

supplemental clerk and reporter’s records to be filed with the clerk of this court on or

before May 3, 2001. Should additional time be needed to perform these tasks, the district

court may request same on or before May 3, 2001. Finally, the deadline by which

appellant must file its appellant’s brief is extended to June 4, 2001.

       It is so ordered.

                                                  Per Curiam

Do not publish.


                                             2